Citation Nr: 1530057	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  13-34 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel





INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971, including combat service in the Republic of Vietnam, and his decorations include the Army Commendation Medal with "V" device.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that these matters were previously denied in a September 1992 rating decision.  Ordinarily this decision would be final.  38 U.S.C.A. § 7105 (West 2014).  However, under the provisions of 38 C.F.R. § 3.156(c), when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  See 38 C.F.R. § 3.156(c).  In this case, in March 1990, the Department of the Army Support Center issued a notification to the Veteran that he was authorized the Republic of Vietnam Gallantry Cross with Palm.  VA is therefore required to reconsider these issues without requiring new and material evidence to reopen the claims.  Id.  


FINDINGS OF FACT

1.  Bilateral hearing loss had its onset in service.  

2.  Tinnitus had its onset in service.   


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2014).  

2.  Tinnitus is related to bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2014) and its implementing regulation, 38 C.F.R. § 3.304(d) (2014), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat veteran, not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels are greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran's DD Form 214 shows that his military occupational specialty was "FA Crewman", and his decorations and awards include the Army Commendation Medal with "V" Device and Republic of Vietnam Gallantry Cross with Palm, denoting combat in the Republic of Vietnam.  

A September 1991 VA audiogram and associated treatment record diagnosed the Veteran with bilateral high frequency sensorineural hearing loss.  An October 2012 VA audiology report found bilateral hearing loss under 38 C.F.R. § 3.385, and diagnosed bilateral sensorineural hearing loss.  

In his December 2012 notice of disagreement, the Veteran stated that he was on the receiving end of artillery fire during service, and that he was exposed to acoustic trauma without hearing protection, inferring that his bilateral hearing loss began during service.  He further reported that he experienced ringing in his ears during service and up to the present date.  

As to the Veteran's contention that his bilateral hearing loss and tinnitus began during service in combat in the Republic of Vietnam, the Board finds that the Veteran is both competent and credible to report a decline in his hearing acuity and ringing in his ears during combat service in Vietnam.  As such, the Veteran's lay statements are sufficient proof of the occurrence of both the in-service acoustic trauma and the resulting in-service hearing loss and tinnitus.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014); see also Reeves, 682 F.3d at 998.  

After resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted, specifically in light of the Veteran's combat-related acoustic trauma and the Veteran's credible account of hearing loss in service.


ORDER

Service connection for bilateral hearing loss is granted  

Service connection for tinnitus is granted.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


